NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GENERAL PROTECHT GROUP, INC., (FORMERLY
KNOWN As ZHE.JIANG DONGzHENG ELEcTR1cAL C0.),
G-TECHT GLOBAL CORPORATION,
SECURELECTRIC CORPORATION, AND
WAREHOUSE-LIGHTING.COM,LLC, \
Plaintiffs-Appellees,
and
CENTRAL PURCHASING, LLC AND HARBOR
FREIGHT TOOLS USA, INC.,
Plain,tiffs-Appellees, 1 ‘
V.
LEVITON M.ANUFACTURING CO., INC.,
Defendant-Appellant.
2011-1115
Appeal from the United States District C0urt for the
District of New Mexic0 in case n0. 10-CV-1020, Judge
James O. Br0Wni11g.

GENERAL PROTECHT V. LEV`[TON MFG 2
ON MOTION
Before RADER, Chief Judge, FR1EDMAN and LlNN, Circuit
Judges.
FR1EDMAN, Circu,it Ju,dge.
0 R D E R
Levit0n Manufacturing Co., Inc. moves for a stay,
pending appeal, of the preliminary injunction entered by
the United States District Court for the District of New
Mexico. General Protecht Group, Inc. et al. and Harbor
Freight Tools USA, Inc. et al. (collectively "General Pro-
techt") oppose. Leviton replies.
In 2007, Leviton entered into a Confidential Sett1e-
ment Agreement with various parties, including some of
the plaintiffs in the present lawsuit. That agreement
settled a previous infringement action brought in the
United States District Court for the District of NeW
Mexico. ln September of 2010, Leviton filed complaints
with the ITC and with the United Statxes District Court
for the Northern District of California, asserting in-
fringement of two patents not asserted in the previous
NeW MeXico lawsuit
In response, General Protecht filed the underlying
complaint in the New Mexico district court, seeking
declaratory judgments of noninfringement, invalidity, and
unenforceability of the two patents. General Protecht
also sought damages for breach of the settlement agree-
ment and an injunction to require that Leviton dismiss
the recent complaints filed against the plaintiffs because
they are related to the settlement agreen;1ent. General
Protecht asserted, inter alia, a defense that the plaintiffs
were granted an implied license by the settlement agree-

3 GENERAL PROTECHT V. LEVITON MFG
ment and that the settlement agreement required that all
disputes arising under the settlement agreement be
litigated in the New Mexico district court,
ln the New Mexico district court, General Protecht
moved for a preliminary injunction to require that Leviton
dismiss its complaints asserting patent infringement
against the plaintiffs. The district court reviewed the
settlement agreement and granted the motion. The
district court denied LeViton's motion to stay the injunc-
tion while Leviton pursued an appeal with this court.
Levit0n appealed the injunction and moves this court for
a stay of the injunction, pending disposition of the appeal
by this court. We recently expedited the briefing of this
appeal and placed this appeal on the April 2011 argument
calendar
To obtain a stay, pending appeal, a movant must es-
tablish a strong likelihood of success on the merits or,
failing that, nonetheless demonstrate a substantial case
on the merits provided that the harm factors ‘militate in
its favor. Stcmdard Hauen.s Prods. v. Gencor Indus., 897
F.2d 511, 513 (Fed. Cir. 199U) (citing Hilton, u. Braunskill,
481 U.S. 770, 778 (19S7)). ln deciding whether to grant a
stay, pending appeal, this court “assesses the movants
chances of success on the merits and weighs the equities
as they affect the parties and the public.” E.I. DuPont de
Nemours & C'o. v. Phillips Petroleu.m Co., 835 F.2d 277,
278 (Fed. Cir. 1987); see also Stanclarol Havens Prods.,
897 F.2d at 513.
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that Leviton has not met
its burden to obtain a stay of the injunction.
Accordingly,
IT lS ORDERED Tl~lATZ

GENERAL PROTECHT V. LEVITON MFG
The motion is denied.
4
FoR THE CoURT
JAN l 8 2911 151 Jan H0rba1y
Date J an Horbaly
ccc l\/lark J. Rosenberg, Esq.
William F. Long, Esq.
Larry L. Shatzer, Esq.
s8
Clerk
FlLED
us count
rHEFED?§».t"5it‘€F°“
JAN 1 3`Z0l1
JANHDRBA|.¥
C|.EH¢
¢